Polos, C.J. This cause coming on to be heard on the joint motion to consolidate and the stipulation of the parties hereto to settle the two causes of action, and the Court being fully advised in the premises. It is hereby ordered that the j oint motion to consolidate be and the same hereby is granted. It is further ordered that the stipulation executed by Claimant, J. L. Simmons Company, Inc., Capital Development Board of the State of Illinois, and the Attorney General of Illinois, be and the same hereby is entered, and the Court having heard arguments in support thereof hereby accepts and adopts the statements contained therein and judgment is herewith entered in favor of J. L. Simmons Company, Inc. in the amount of $400,000.00 pursuant to the aforesaid stipulation, in full settlement of any and all claims presented in case Nos. 5405 and 5675.